Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-20 are pending.
Claims 1-20 were amended or newly added in the Applicant’s filing on 6/01/2021.
This office action is being issued in response to the Applicant's filing on 6/01/2021.
Examiner notes there is no authorization for Internet communications (PTO-SB-439) in the file for the instant application.  Accordingly, Examiner will not be able to communicate with Applicant via email unless such an authorization is present in the file. see MPEP § 502.03(II). Examiner suggests that Applicant file an authorization for Internet communications if they anticipate the need to communicate via email with the Examiner. Please note, a written authorization for Internet communication may not be filed via email. see MPEP § 502.03(II).

Terminal Disclaimer
Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 16/691,378 and US Patent 10,528,925 (formerly application 13/526,532) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Minor Informalities
The amended claims in the Applicant’s filing on 6/01/2021 has two Claim 15’s.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites a medium “using the extracted ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity such that one or more future ACH transactions may be conducted between the at least one first entity and the second entity.”
Claim 12 recites a medium “wherein performing the process of mobile enrollment in the ACH process further comprises, prior to using the extracted ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity and after generating the graphical user interface, receiving a modification of the ACH enrollment data via the one or more inputs of the graphical user interface.”
Claim 1 establishes that the second entity is enrolled with the extracted ACH enrollment data. As such, Claim 12 cannot enroll the second entity with modified ACH enrollment data in lieu of extracted ACH enrollment data.  
Assuming that modified ACH enrollment data is still extracted ACH enrollment data then the issue becomes how much modification of extracted ACH enrollment data can take place before extracted ACH enrollment data is deemed different ACH enrollment data? This distinction results in §112, 2nd paragraph, issues.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is requested.

Claim Interpretation
Claim 1 recites a method comprising “executing one or more image quality assurance tests on the at least one corrected image to assess the quality of the at least one corrected image.”

Claim 1 also recites a method comprising “using the extracted ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity, such that one or more future ACH transactions may be conducted between the at least one first entity and the second entity.
Claim 1 recites an immaterial claim limitation, as such claim language indicates that the recited steps are optional, in that they may or may not be performed (i.e. there may or may not be future ACH transactions conducted). see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). Claim language such as “if, may, might, can, could”, are deemed to be optional claim language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. The Courts have held that actions which may or may not be performed are indefinite and do not distinguish the claim from the prior art. see In re Collier, 158 USPQ 266 (CCPA 1968). Therefore, such a claim limitation is immaterial as it neither expands nor narrows the scope of the claim(s), and such claim language fails to particularly point out and distinctly claim the subject matter of the invention.
Claims 19-20 have similar issues.
Similarly, Claim 13 recites a medium “wherein receiving the at least one image of the document comprises: displaying a real-time image of a field of view of a camera of the mobile device in a graphical user interface; displaying an alignment rectangle over the real-time image of the field of view; and automatically activating the camera to capture the at least one image of the document when the document is aligned with the alignment rectangle.”
Claim 13 does not require an interpretation that the document is ever aligned with the alignment rectangle. As alignment is a condition for automatically activating the camera, the method step of “automatically activating the camera to capture the at least one image of the document” is never performed.
Claim 14 recites a medium “wherein performing the process of mobile enrollment in the ACH process further comprises setting a color of the alignment rectangle according to a status of alignment between the alignment rectangle and the document in the real-time image of the field of view.”
While the color of the alignment rectangle may be set (i.e. alignment rectangle may be programmed to be a particular color), the alignment rectangle may never appear to be that particular color. All that is being claimed is that a condition is established. Not that the condition is activated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12, 16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narayanan (US PG Pub. 2007/0288382) in view of Rogers (US PG Pub. 2005/0192897).
Regarding Claim 1, Narayanan discloses a non-transitory computer-readable medium comprising instructions which, when executed by a computer, perform a process of enrollment in an automated clearing house (ACH) process, comprising:
receiving at least one image of a document (document or negotiable instrument) captured by a device of a user. (see para. 65);
correcting at least one aspect of the image to create at least one corrected image (correction of image file). (see para. 110); 
executing one or more image quality assurance tests on the at least one corrected image to assess the quality of the at least one corrected image. (see para. 120); 
determining an identity of at least one first entity (payor). (see para. 138); 
extracting (capturing) ACH enrollment data for a second entity (payee) from the at least one corrected image. (see para. 138); and
using the extracted (captured) ACH enrollment data to enroll the second entity (payee) in the ACH process with the at least one first entity (payer) such that one or more future ACH transactions may be conducted between the at least one first entity (payer) and the second entity (payee). (see para. 138).
mobile device, although Narayana discloses a method wherein the device is a small distributed device. (see para. 69).
Rogers discloses a method wherein the device is a mobile device (PDA). (see para. 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Narayanan to incorporate a mobile device, as disclosed by Rogers, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
Regarding Claims 2-6, Narayanan discloses a medium wherein: 
the document comprises a remittance coupon (remittance stubs). (see para. 65);
the document comprises a check. (see para. 65);
the at least one image comprises a first image of a remittance coupon and a second image of a check. (see para. 65).
Narayanan does not teach a medium wherein the document comprises a blank or voided check; or a driver’s license.
Rogers discloses a medium wherein the document comprises a blank or voided check (see para. 57); or a driver’s license. (see para. 29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Narayanan and Rogers to incorporate additional documents for extraction of information, as disclosed by Rogers, thereby allowing for alternate avenues to collect information required for ACH enrollment.
Regarding Claim 7, Narayanan discloses a medium wherein the ACH enrollment data comprises a bank routing number and a bank account number. (see para. 5).
Regarding Claim 8, Narayanan does not teach a medium wherein determining the identity of the at least one first entity comprises receiving the identity of the at least one first entity via a graphical user interface.
Rogers discloses a medium wherein determining the identity of the at least one first entity comprises receiving the identity of the at least one first entity via a graphical user interface (Internet interface). (see para. 36).
Regarding Claim 9, Narayanan discloses medium wherein determining the identity of the at least one first entity comprises extracting the identity of the at least one first entity (payee) from the at least one corrected image. (see para. 138).
Regarding Claim 10, Narayanan does not explicitly teach a medium wherein performing the process of mobile enrollment in the ACH process further comprises, prior to using the extracted ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity, prompt the user to provide an authorization via a graphical user interface.
However, these differences (i.e. the prompts displayed) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regarding Claim 11, Narayanan does not teach a medium wherein performing the process of mobile enrollment in the ACH process further comprises, prior to using the extracted ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity, generate a graphical user interface with one or more inputs that are prepopulated with the ACH enrollment data (for correction). (see para. 106). 
Regarding Claim 12, Narayanan discloses a medium wherein performing the process of mobile enrollment in the ACH process further comprises, prior to using the extracted ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity and after generating the graphical user interface, receiving a modification (re-keying) of the ACH enrollment data (MICR code line) via the one or more inputs of the graphical user interface. (see para. 136, 150 and 157).
Regarding Claim 16, Narayanan discloses a medium wherein extracting the ACH enrollment data comprises:
performing optical character recognition (OCR) on the at least one image to produce text content. (see para. 89, 102 and 109); and
searching for one or more keywords or regular expressions in the text content (using search engine tools). (see para. 133).
Regarding Claim 18, Narayanan discloses a method wherein the one or more image quality assurance tests comprise an image focus test that scores an amount of focus in the at least one image (fails minimum image quality and usability standards). (see para. 146).
Regarding Claims 19-20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 13-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narayanan and Rogers, as applied to Claim 1 above, and further in view of Burks (US Patent 8,290,237).
Regarding Claim 13-15, Narayanan does not teach a medium wherein receiving the at least one image of the document comprises: displaying a real-time image of a field of view of a camera of the mobile device in a graphical user interface; displaying an alignment rectangle over the real-time image of the field of view; and automatically activating the camera to capture the at least one image of the document when the document is aligned with the alignment rectangle.
Burks discloses a medium wherein receiving the at least one image of the document comprises:
displaying a real-time image of a field of view of a camera of the mobile device in a graphical user interface. (see col. 14, line 43 – col. 15, line 15); 
displaying an alignment rectangle (electronic alignment aid) over the real-time image of the field of view. (see fig. 8a; col. 14, line 43 – col. 15, line 15); and
automatically activating the camera to capture the at least one image of the document when the document is aligned with the alignment rectangle (see col. 14, line 43 – col. 15, line.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Narayanan and Rogers by incorporating standard alignment aids, as disclosed by Burks, thereby allowing for proper image capture via the mobile device. 
Regarding Claim 14, Narayanan does not teach a medium wherein performing the process of mobile enrollment in the ACH process further comprises setting a color of the alignment rectangle according to a status of alignment between the alignment rectangle and the document in the real-time image of the field of view.
Burks discloses a medium wherein performing the process of mobile enrollment in the ACH process further comprises setting a color of the alignment rectangle (default color) according to a status of alignment between the alignment rectangle and the document in the real-time image of the field of view. (see fig. 8a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Narayanan, Rogers and Burks by incorporating a color, as disclosed by Burks, as anything visible is required to possess a color by default. 
Regarding Claim 15 (1st Claim 15), Narayanan discloses a medium wherein performing the process of mobile enrollment in the ACH process further comprises, after capturing the at least one image of the document, displaying the at least one image of the document in the graphical user 
Regarding Claim 15 (2nd Claim 15), Narayanan does not teach a medium wherein performing the process of mobile enrollment in the ACH process further comprises: displaying the at least one image in a graphical user interface, while prompting the user to select a location of at least one field on the at least one image; receiving a selection of the location of the at least one field on the at least one image from the user; or extracting the ACH enrollment data based on the selected location of the at least one field.
Burks discloses a medium wherein performing the process of mobile enrollment in the ACH process further comprises:
displaying the at least one image (negotiable instrument) in a graphical user interface, while prompting the user to select a location of at least one field (MICR information) on the at least one image. (see fig. 8A; col. 14, line 42 – col. 15, line 15); 
receiving a selection of the location of the at least one field (MICR information) on the at least one image from the user (via placement of MICR information within boundaries of alignment aid tool). (see fig. 8A; col. 14, line 42 – col. 15, line 15); and
extracting the ACH enrollment data based on the selected location of the at least one field. (see col. 9, lines 5-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Narayanan, Rogers and Burks by incorporating standard data extraction aids, as disclosed by Burks, thereby allowing for proper data extraction via the mobile device. 
Regarding Claim 17, Narayanan does not teach a medium wherein extracting the ACH enrollment data comprises identifying a template that corresponds to the document; or extracting the ACH enrollment data according to the template.
Burks discloses a medium wherein extracting the ACH enrollment data comprises identifying a template (feature) that corresponds to the document; and extracting the ACH enrollment data according to the template (feature). (see col. 9, lines 15-21).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.  Some arguments have been rendered moot based upon new references utilized in the current rejection. However, some arguments remain relevant, as they apply to a reference and/or rejection still utilized in 

§103 Rejection
Applicant argues that the asserted prior art (Narayanan and Meyer) fail to teach or suggest “using the extracted ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity, such that one or more future ACH transactions may be conducted between the at least one first entity and the second entity.” see Arguments, p. 8.
Specifically, Applicant argues:
At most, Narayanan discloses remittance processing that processes scanned checks to facilitate an ACH transaction, i.e., payment from one party to another. In other words, Narayanan assumes that the parties are already enrolled in the ACH process. Narayanan does not disclose processing scanned checks (or other documents) to enroll the parties in an ACH process, so that future ACH transactions may be conducted between the two parties. For example, in the context of Narayanan, it would not make sense for the check to be blank or voided, as recited in new Claim 4. see arguments, p. 8.

The Examiner respectfully disagrees.
Examiner would like to note that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  see In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". see CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. see In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
If Narayanan discloses processing an ACH process between two parties, Narayanan has enrolled (i.e. registered, involved or initiated) two parties in an ACH process.
Applicant appears to argue that the data collected (i.e. the ACH enrollment data) is utilized to enroll parties for a potential future ACH transaction, which may or may not happen, but not actually performing the future ACH transaction. Examiner notes that such an interpretation means that multiple claim elements hinge upon intended use.   
As to Claim 4, Claim 1 is interpreted based upon Claim 1. If Applicant wants Claim 1 to be read in conjunction with Claim 4, the Applicant is invited to roll up Claim 4 into Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 20, 2021